

116 HR 5748 IH: Jobs, On-the-Job Earn-While-You-Learn Training, and Apprenticeships for Young African-Americans Act
U.S. House of Representatives
2020-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5748IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2020Mr. David Scott of Georgia (for himself, Ms. Fudge, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo rebuild the Nation’s crumbling infrastructure, transportation systems, technology and computer
			 networks, and energy distribution systems, by strongly and urgently
			 encouraging the immediate recruitment, employment, and on-the-job earn as you learn training of young African Americans who throughout history experience higher unemployment rates
			 than any other race, which is a national crisis.
	
 1.Short titleThis Act may be cited as the Jobs, On-the-Job Earn-While-You-Learn Training, and Apprenticeships for Young African-Americans Act. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Young African-American men and women are the hardest hit by economic instability. Declared and affirmed by the Federal Reserve, African Americans face unemployment rates that are two to three times higher than their White counterparts for the last several decades.
 (2)During economic recessions in 1974–75, 1981–82, 1990–91, and 2008, the African-American community faced significantly higher unemployment rates than their White counterparts.
 (3)Even during times of economic growth, African-American communities experience prolonged financial vulnerability and delayed recovery. Unemployment rates decline at a slower rate for African-American men, and even a slower rate for African-American women as compared to their White counterparts.
 (4)This extraordinarily high unemployment rate has a terrible rippling impact on the breakdown of the family structure, as men and women in this age group are in the primary child-producing ages.
 (5)Affirmed by the Department of Labor, diversity and inclusion within the workforce benefits employees and businesses across all industries, including apprenticeship programs, which provide economic mobility to its participants.
 (6)Through the combined efforts of building trades unions and community partners at the State and local level, there have been established more than 150 apprenticeship readiness programs across the United States that focus on creating pathways to Registered Programs for people of color, women, and veterans. Overall, from 2009 to 2019, building trades unions and their signatory contractors have invested over $100,000,000 in outreach efforts targeting under-represented communities to participate in apprenticeship readiness programs. Of the 4,800 individuals who have successfully completed a building trades apprenticeship readiness program since 2016, 70 percent were from communities of color and 22 percent were women.
 (7)The disproportionately high-unemployment rates, combined with low participation rates from African Americans in registered apprenticeship programs not only constitute a national crisis but a national tragedy for the young African Americans, many of whom are fathers and mothers who, without jobs, are unable to provide for their families or home.
 (b)PurposeThe purpose of this Act is to secure jobs, on-the-job training, and apprenticeships for young African Americans ages 18 to 39 with the labor unions, general contractors, and businesses who will rebuild the Nation’s crumbling infrastructure in cities and communities throughout the Nation.
 3.Sense of CongressIt is the sense of Congress that— (1)this Act, while rebuilding the crumbling infrastructure of this great Nation, will simultaneously help create good paying jobs and job training that will provide young African Americans ages 18 to 39 with the technical skills, computer capabilities, and other skills necessary in this high technology-driven job market, thus providing young African Americans with highly developed skills that will make them very competitive and attractive to many employers;
 (2)this Act greatly exemplifies and strengthens the high nobility of purpose that is the founding grace of this great Nation; and
 (3)the African-American organizations described in section 4(c) have a long and rich history of working to improve the lives of African Americans, and can be very helpful in successfully reaching, contacting, and recruiting unemployed young African Americans.
			4.Urging employment, on-the-job training, and apprenticeships for unemployed young African Americans
			 in rebuilding the Nation’s crumbling infrastructure
 (a)In generalThe Secretary of Labor shall strongly and urgently encourage those labor unions, general contractors, and businesses, who will rebuild the Nation’s crumbling infrastructure, transportation systems, technology and computer networks, and energy distribution systems, to actively recruit, hire, train, and provide apprentice programs registered under the National Apprenticeship Act (29 U.S.C. 50 et seq.) to African Americans ages 18 to 39 through their existing jobs and through apprenticeships and earn-while-you-learn programs, registered under such Act. The Secretary shall provide assistance to such labor unions, general contractors, and businesses through every means available under existing law to help coordinate the recruitment of such individuals for such jobs, on-the-job training, and apprenticeships.
 (b)CoordinationThe jobs, on-the-job training, and apprenticeships made available by labor unions, general contractors, and businesses described in subsection (a) shall be conducted in conjunction with the Secretary of Labor and the labor unions and other associations which the Secretary has identified as those primarily involved in the infrastructure rebuilding described in such subsection. Such coordination shall also be done in conjunction with the National Joint Apprenticeship and Training Committee.
 (c)RecruitmentThe Secretary shall coordinate with labor unions, general contractors, and businesses described in subsections (a) and (b) to recruit African Americans for the jobs, on-the-job training, and apprenticeships described in subsection (a) by reaching out and seeking assistance from within the African-American community, churches, and civil rights organizations that can offer valuable assistance to the Secretary of Labor, the labor unions, general contractors, and businesses with identifying, locating, and contacting unemployed young African Americans who want jobs, on-the-job training, and apprenticeships.
			